DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nielson et al. (US 2015/0207023) in view of Tseng et al. (US 2011/0094779).

Regarding claims 1 and 2, Nielson discloses a solar cell ([23]) in Figure 13 comprising:
a semiconductor substrate (device layer 100) having a first conductivity type ([23]-[24]);
	an emitter region (180), having a second conductivity type opposite to the first conductivity type ([24]), on a first main surface of the semiconductor substrate (Figure 13);
	an emitter electrode (190) which is in contact with the emitter region ([25] and Figure 13);
	a base region (170) having the first conductivity type ([24] and Figure 13);

	an insulator film (polymer film 230) for preventing an electrical short-circuit between the emitter region (180) and the base region (170) ([28]-[29]),
	wherein the insulator film is made of a polyimide ([28]-[29]). 

Nielson does not disclose the specific polyimide material used and does not explicitly disclose that the insulator film has a C6H1102 detection count number of 100 or less when the insulator film is irradiated with Bi5++’ ions at an acceleration voltage of 30 kV and an ion current of 0.2 pA by a TOF-SIMS method and wherein the polyimide contains no carboxy group.

	Tseng discloses a polyimide film insulating layer (160) ([11] and [28]) for electronic devices (abstract) that contains no carboxy group ([10] and [28]). 
	
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the polyimide material of Nielson with the polyimide material taught by Tseng that contains no carboxy group, because it would amount to nothing more than the simple substitution of one known element polyimide material for another to obtain predictable results.

Since the composition of the polyimide film of modified Nielson does not contain carboxy groups it is the same material as the composition claimed and it will necessarily 

As discussed in MPEP 2112.01, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, if the composition is physically the same, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.


Regarding claims 3-9, modified Nielson discloses all of the claim limitations as set forth above. Nielson additionally discloses that the insulator film is configured to electrically insulate the emitter region from the base electrode, wherein the insulator film 

Regarding claims 10-17, modified Nielson discloses all of the claim limitations as set forth above. Nielson additionally discloses that the semiconductor substrate is a crystal silicon substrate ([23]).

Regarding claim 18, modified Nielson discloses all of the claim limitations as set forth above. Nielson additionally discloses a photovoltaic module comprising a plurality of the solar cells as set forth above electrically connected to each other (As shown in Figure 13, a plurality of the cells 210 are electrically connected by conductive elements 260, [32]).

Regarding claim 19, modified Nielson discloses all of the claim limitations as set forth above. Nielson additionally discloses a photovoltaic power generation system comprising a plurality of photovoltaic modules as set forth above connected to each other (Figure 13 and [32] and [5], several pairs of interconnected cells are connected together to form a module).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDSEY A BERNIER/           Primary Examiner, Art Unit 1726